Exhibit 10.1

DELTA PETROLEUM N.V.

11% PROMISSORY NOTE DUE APRIL 7, 2017

 

US$12,000,000    October 7, 2016

FOR VALUE RECEIVED, Delta Petroleum N.V., a limited liability company under the
laws of Curaçao (the “Company”), hereby promises to pay to the order of HNR
Energia B.V., a private company with limited liability (besloten vennootschap
met beperkte aansprakelijkheid) under the Laws of Curaçao (“Holder”), in New
York, New York, at such address or pursuant to such wire instructions as Holder
shall notify Company of in writing, on or before the Maturity Date (as defined
below), in lawful money of the United States of America, the principal amount of
TWELVE MILLION AND 00/100 DOLLARS ($12,000,000.00), together with interest on
the unpaid balance of said principal amount from time to time remaining
outstanding, from the date hereof until maturity (howsoever such maturity shall
occur), as follows:

1.    Purchase Agreement. This Note is issued pursuant to the Share Purchase
Agreement, dated as of June 29, 2016, among CT Energy Holding SRL, a Barbados
Society with Restricted Liability (“CT Energy”), Holder and Harvest Natural
Resources, Inc., a Delaware corporation (“HNR”) (as from time to time amended,
the “Purchase Agreement”). On September 26, 2016, CT Energy assigned all of its
right, title and interest in the Purchase Agreement to the Company, and the
Company assumed all of CT Energy’s liabilities and other obligations arising
pursuant to the Purchase Agreement.

2.    Definitions. The following terms, when used herein, shall have the meaning
set forth below:

“Applicable Law” shall mean the law in effect from time to time and applicable
to the transactions between the parties hereto pursuant hereto which lawfully
permits the charging and collection of the highest permissible lawful non
usurious rate of interest on such transactions, including laws of the State of
New York, and to the extent controlling and providing for a higher lawful rate
of interest, laws of the United States of America.

“Bankruptcy Law” means Title 11, United States Code, or any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law for the relief of
debtors.

“Business Day” means any day other than a Saturday, Sunday or a day on which all
banking institutions in New York, New York and Houston, Texas are authorized or
obligated by Law or executive order to close.

“Custodian” means any receiver, trustee, assignee, liquidator, sequestrator,
conservator, custodian or similar official under any Bankruptcy Law.

“Governmental Authority” means any supranational, United States (federal, state
or local), or foreign government, or any political subdivision thereof, or any
governmental, regulatory, judicial or administrative authority, agency, board,
bureau, commission or similar authority.

“Guarantor” means Mr. Oswaldo Cisneros.

 

- 1 -



--------------------------------------------------------------------------------

“Indebtedness” means, with respect to any Person, without duplication: (a) any
obligations for borrowed money, (b) any obligations evidenced by bonds, notes,
debentures, letters of credit or similar instruments, (c) any obligations under
conditional sale, title retention or similar agreements or arrangements creating
an obligation with respect to the deferred purchase price of property,
securities or other assets (including “earn-out” payments), (d) any capital
lease obligations, (e) any net obligations in respect of interest rate, currency
or commodity swaps, collars, caps, hedges, futures contract, forward contract,
option or other derivative instruments or arrangements, and (f) any obligations
to guarantee any of the foregoing types of obligations on behalf of any Person.

“Maturity Date” means April 7, 2017.

“Maximum Rate” means the maximum lawful non usurious rate of interest, if any,
which under Applicable Law Holder is permitted to charge the Company on the
obligations evidenced by this Note from time to time. If, however, during any
period interest accruing on this Note is not limited to any maximum lawful non
usurious rate of interest under Applicable Law, then during each such period the
“Maximum Rate” shall be equal to a per annum rate of 2% plus the rate of
interest expressly provided for in this Note as in effect immediately following
the date hereof.

“Person” means an individual, a corporation (including a not-for-profit
corporation), general or limited partnership, limited liability company,
unlimited liability company, joint venture, association, Governmental Authority,
unincorporated organization, trust or any other entity of any kind or nature.

“Subsidiary” of any Person, shall mean any corporation, partnership, joint
venture or other legal entity of which such Person (itself or together with any
other Subsidiary or Subsidiaries), (i) owns, directly or indirectly, more than
fifty percent (50%) of the stock or other equity interests, the holders of which
are generally entitled to vote for the election of the board of directors or
other governing body of such corporation or other legal entity or (ii) otherwise
controls, directly, or indirectly through one or more intermediaries, or both,
such corporation or other legal entity.

3.    Payments. All outstanding principal and accrued interest on this Note
shall be due and payable on the Maturity Date. The unpaid principal balance of
this Note shall bear interest (computed on the basis of a year of 365 or 366
days, as applicable, and the actual number of days elapsed), from the date
hereof until such principal is paid, compounded quarterly, at the rate of
11.00% per annum. All such interest shall be due and payable upon maturity,
howsoever such maturity may occur (whether by acceleration or otherwise), or
upon the repayment of this Note as provided herein. During the continuance of an
Event of Default, the outstanding principal amount of this Note shall bear
interest at a rate that is 2.00% per annum higher than the rate of interest
otherwise applicable hereto. All payments on this Note shall be made in lawful
money of the United States of America by wire transfer to an account or accounts
as directed by Holder, or as otherwise agreed by Holder and the Company.

 

- 2 -



--------------------------------------------------------------------------------

4.    Prepayment. The Company shall be entitled at its own option at any time or
from time to time to prepay all or a portion of the outstanding principal amount
of this Note, and/or interest accrued thereon, upon not less than one day’s
written notice, any such prepayment of principal to be paid together with all
interest accrued and unpaid thereon. Prepayment may be made by such wire
transfer instructions as Holder may provide, or otherwise by check delivered to
Holder’s address for notices set forth in the Purchase Agreement. Any prepayment
may, at the Company’s discretion, be subject to one or more conditions precedent
stated in the notice of prepayment.

5.     Guaranteed Obligations. The payment by the Company of the principal of,
and interest on, this Note shall be fully and unconditionally guaranteed by the
Guarantor to the extent set forth in the guaranty executed and delivered by
Guarantor of even date herewith.

6.     Events of Default; Remedies.

a.    Each of the following is an “Event of Default”:

i.    default in the payment of the principal of or any interest on this Note
when due;

ii.    failure by the Company to comply with any agreements contained in the
Purchase Agreement for 30 days after the earlier of (i) written notice from
Holder and (ii) the time at which the Guarantor or any officer of the Company
first has knowledge of the failure;

iii.    the Company or any of its Subsidiaries fails to pay any Indebtedness,
other than Indebtedness owed to the Company or a Subsidiary of the Company,
whether such Indebtedness or guaranty now exists or is created after the date of
this Note, within any applicable grace period after final maturity or
acceleration of any such Indebtedness following a default in respect thereof, in
each case if the unpaid principal amount of any such Indebtedness, together with
the unpaid principal amount of any other such Indebtedness, constitutes more
than $3,000,000 in the aggregate at any one time;

iv.    the Company or the Guarantor, pursuant to or within the meaning of any
Bankruptcy Law:

a)    commences a voluntary case or insolvency proceeding;

b)    consents to the entry of an order for relief against it or him in an
involuntary case or insolvency proceeding or consents to its dissolution or
winding-up;

c)    consents to the appointment of a Custodian of it or him or for any
substantial part of its or his property;

 

- 3 -



--------------------------------------------------------------------------------

d)    makes a general assignment for the benefit of its or his creditors; or

e)    takes any comparable action under any foreign laws relating to insolvency.

v.    a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:

a)    is for relief against the Company, any Subsidiary of the Company or the
Guarantor;

b)    appoints a Custodian of the Company, any Subsidiary of the Company or the
Guarantor for any substantial part of its, his or their property; or

c)    orders the winding up or liquidation of the Company or any Subsidiary of
the Company;

or any similar relief is granted under any foreign laws and, in any case, such
order or decree remains unstayed and in effect for 60 days; or

vi.    failure by the Company, any Subsidiary of the Company or the Guarantor to
pay when due final judgments aggregating in excess of $10,000,000 (net of any
amounts that a reputable and creditworthy insurance company has acknowledged
liability for in writing), which judgments are not paid, bonded, discharged or
stayed for a period of 60 consecutive days following the entry of such judgment
or decree.

b.    If an Event of Default (other than an Event of Default specified in
Sections 6(a)(iv) or (v)) occurs and is continuing, Holder may declare, by
sending written notice to the Company, the principal of and accrued and unpaid
interest, if any, on this Note to be due and payable. Upon sending such a notice
of acceleration, such principal and accrued and unpaid interest shall be due and
payable immediately. In the event of the acceleration of this Note because an
Event of Default described in Section 6(a)(iii) has occurred and is continuing,
the acceleration of the Indebtedness evidenced by this Note shall be
automatically annulled if the Event of Default or payment default triggering
such Event of Default pursuant to Section 6(a)(iii) shall be remedied or cured
by the Company, a Subsidiary of the Company or the Guarantor or waived by Holder
within 20 days after the declaration of acceleration with respect thereto and if
(1) the annulment of the acceleration of this Note would not conflict with any
judgment or decree of a court of competent jurisdiction and (2) all existing
Events of Default, except nonpayment of principal or interest on this Note that
became due solely because of the acceleration of this Note, have been cured or
waived in writing. If an Event of Default specified in Sections 6(a)(iv) or
(v) with respect to the Company occurs and is continuing, the principal of and
accrued and unpaid interest on this Note shall ipso facto become and be
immediately due and payable without any declaration or other act on the

 

- 4 -



--------------------------------------------------------------------------------

part of Holder. Holder may rescind an acceleration and its consequences if the
rescission would not conflict with any judgment or decree of a court of
competent jurisdiction. No such rescission shall affect any subsequent default
or impair any right consequent thereto.

7.    Usury Savings Clause. It is the intent of the parties to the Purchase
Agreement in the execution and performance thereof and hereof to remain in
strict compliance with Applicable Law from time to time in effect. In
furtherance thereof, the Company and Holder, by acceptance of this Note,
stipulate and agree that none of the terms and provisions contained in the
Purchase Agreement or this Convertible Note shall ever be construed to create a
contract to pay for the use, forbearance or detention of money with interest at
a rate or in an amount in excess of the Maximum Rate, or to pay an amount of
interest in excess of that permitted to be charged under Applicable Law.

8.    Waiver of Defenses. The Company and all sureties, endorsers and guarantors
of this Note waive demand, presentment for payment, notice of nonpayment,
protest, notice of protest, notice of intent to accelerate maturity, notice of
acceleration of maturity and all other notice, filing of suit and diligence in
collecting this Note or enforcing any of the security herefor, and agree to any
substitution, exchange or release of any such security, the release of any party
primarily or secondarily liable hereon and further agree that it will not be
necessary for any holder hereof, to enforce payment of this Note, to first
institute suit or exhaust its remedies against any security herefor, and consent
to any one or more extensions or postponements of time of payment of this Note
on any terms or any other indulgences with respect hereto, without notice
thereof to any of them.

9.    Costs and Expenses. The Company shall, upon demand by Holder, promptly pay
to Holder any and all costs and expenses, including legal expenses, collections
costs and attorneys’ fees (whether or not legal proceedings are instituted
including, without limitation, legal expenses and reasonable attorneys’ fees in
connection with any bankruptcy proceedings), incurred or paid by Holder in
enforcing Holder’s rights hereunder. Without limiting the generality of the
foregoing, if this Note is collected by suit or through the bankruptcy court, or
any judicial proceeding, or if this Note is not paid at maturity, however such
maturity may be brought about, and it is placed in the hands of an attorney for
collection (whether or not legal proceedings are instituted), then the Company
agrees to pay, in addition to all other amounts owing hereunder, the collection
costs and reasonable attorneys’ fees of any holder hereof.

10.    Notices. Any notice required to be given hereunder shall be sufficient if
in writing and sent by facsimile transmission (providing confirmation of
transmission by the transmitting equipment) or e-mail of a .pdf attachment (with
confirmation of receipt by non-automated reply e-mail from the recipient);
provided, that any notice received by facsimile or e-mail transmission or
otherwise at the addressee’s location on any Business Day after 5:00 p.m. (New
York City time) shall be deemed to have been received at 9:00 a.m. (New York
City time) on the next Business Day, by reliable overnight delivery service
(with proof of service), hand delivery or certified or registered mail (return
receipt requested and first-class postage prepaid), addressed as follows (or at
such other address for a party as shall be specified in a notice given in
accordance with this Section 11):

 

- 5 -



--------------------------------------------------------------------------------

if to the Company:

Delta Petroleum N.V.

Av Principal de La Castellana

Torre Digitel, Piso 22

La Castellana, Caracas, Venezuela

  Attention:    Francisco Hung   Phone:    (58) 212-318-1305   Fax:    (58)
212-318-9825   e-mail:    fhung@ocaatve.com

with a copy (which shall not constitute notice) to:

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

  Attention:    Matthew M. Guest      Eitan S. Hoenig   Phone:    (212) 403-1341
     (212) 403-1053   Fax:    (212) 403-2000   e-mail:    MGuest@wlrk.com     
ESHoenig@wlrk.com

if to Seller:

c/o Harvest Natural Resources, Inc.

1177 Enclave Parkway, Suite 300

Houston, Texas 77077

Phone: (281) 899-5700

Attention: Keith Head, Vice President and General Counsel

Fax: (281) 899-5702

e-mail: khead@harvestnr.com

with a copy (which shall not constitute notice) to:

Mayer Brown LLP

700 Louisiana St., Suite 3400

Houston, TX 77002

Attention: Thomas J. Moore

Phone: (713) 238-2664

Fax: (713) 238-4649

e-mail: tmoore@mayerbrown.com

11.    Successors and Assigns. This Note is binding upon the Company and its
successors and assigns and inures to the benefit of Holder and its successors
and assigns. The

 

- 6 -



--------------------------------------------------------------------------------

Company may not assign or otherwise transfer any of its obligations under this
Note without the prior written consent of Holder. Holder may assign or otherwise
transfer its rights under this Note to any Affiliate of Holder, but may not
otherwise assign or transfer this Note. For purposes of this Note, an
“Affiliate” of Holder means any Person that directly or indirectly, through one
or more intermediaries, controls, is controlled by, or is under common control
with, Holder.

12.    Business Days. If any payment of principal or interest on this Note shall
become due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day and such extension of time shall be included in
computing interest in connection with such payment.

13.    Headings. Headings, subheadings and captions shall not be used to
construe the meaning or intent hereof, and are intended for the convenience of
the parties only.

14.    Governing Law. THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.

[Signature Page Follows]

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed and
delivered on and as of the day and year first written above.

 

DELTA PETROLEUM N.V. By:  

/s/ Oswaldo Cisneros

Name: Oswaldo Cisneros Title:   Authorized Person

 

[Signature Page to Note]